Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2018

The Court of Appeals hereby passes the following order:

A19A0627. DARREN D. RIGGS v. THE STATE.

      In 2010, Darren Riggs entered non-negotiated guilty pleas to multiple charges,
including several sexual offenses, and the trial court imposed a total sentence of 30
years in prison, to be followed by 20 years on probation. See State v. Riggs, 301 Ga.
63, 63 (799 SE2d 770) (2017). On appeal from the denial of his motion to modify his
sentences, we concluded that the sentences imposed for sexual offenses in Counts 4,
7-11, and 15 were void for failure to comply with the OCGA § 17-10-6.2 (b) split-
sentence requirement. Riggs v. State, No. A15A2238, at 12 (Mar. 4, 2016).
Consequently, we vacated those sentences, as well as the sentences imposed for two
additional sexual offenses in Counts 5 and 17, and remanded the case for
resentencing. Id.
      After the Supreme Court affirmed, Riggs, 301 Ga. 63, the trial court granted
Riggs’s motion to withdraw his guilty pleas in Counts 4, 7-11, and 15. Following a
new sentencing hearing, the trial court entered an “Amended Final Disposition” that
imposed new sentences on Counts 5 and 17, but also indicates that Counts 4, 7-11,
and 15 remain “[p]ending.” Riggs, who represented himself during the resentencing
hearing, then filed this pro se direct appeal. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.”
Because this action remains pending before the trial court, Riggs was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the “Amended Final Disposition.” See OCGA
§ 5-6-34 (b); accord Littlejohn v. State, 185 Ga. App. 31, 32 (363 SE2d 327) (1987)
(this Court lacks jurisdiction to entertain an appeal over a criminal case that is still
pending before the trial court); cf. Keller v. State, 275 Ga. 680, 681 (571 SE2d 806)
(2002) (a criminal case is not final until a sentence has been entered on each
conviction). Riggs’s failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this premature direct appeal, which is hereby
DISMISSED. See Crane v. State, 281 Ga. 635, 635-637 (641 SE2d 795) (2007); Boyd
v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989); accord Littlejohn, 185 Ga.
App. at 32.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.